DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see English language translation attached to previous Office Action) in view of Ohara et al (US 2013/0035448).

Regarding claim 1, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-polyurethane, it is clear that the polyurethane (A) of the reference is a non-biomass polyurethane as recited in the present claims.

Ohara et al discloses an ink composition comprising a polyurethane, an organic solvent and pigments ([0300] and [0450]). The polyurethane is a biomass resource-derived polyurethane obtained by reacting a polyester polyol, an organic diisocyanate such as lysine diisocyanate, and an aliphatic diamine such as ethylenediamine as a chain extender (Abstract, [0026], [0287], and [0294]). Given that the reference discloses that the molecular weight of the polyurethane is controlled using a chain terminator such as diethylamine or diethanolamine, it is clear that polyurethane terminal has a secondary amine as recited in the present claims ([0298]).
The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol ([0026]). The amount of the organic acid, i.e. maleic acid, in the dicarboxylic acid is more than 0 ppm to 1,000 ppm, relative to the dicarboxylic acid, within the recited range of less than or equal to 3,000 ppm ([0026]). Given that the reference discloses that polyester polyol is obtained from plant derived succinic acid, it is clear that the polyester polyol is a biopolyester polyol as recited in the claim. 
The diol is 1,3-propanediol or 1,4-butanediol ([0230]-[0232]). 1,4-butanediol has a molecular weight of 90.122 g/mol, 1,3-propanediol has molecular weight of 76.09 g/mol, succinic acid has a molecular weight of 118.09 g/mol, and malic acid has a molecular weight of 134.1 g/mol, all within the recited molecular weight range of 300 or less. Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbons, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.

 The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).
Given that both Okamura et al and Ohara et al are drawn ink compositions comprising organic solvent, pigments, and polyurethanes, in light of the particular advantages provided by the use and control of the biomass derived polyurethane as taught by Ohara et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such polyurethanes as the second polyurethane in the ink composition disclosed by Okamura et al with a reasonable expectation of success.
	From the above, modifying Okamura et al to include the polyurethane disclosed by Ohara et al as polyurethane (B) in the ink compositions yields the amount of this polyurethane in the total polyurethane in the range of  20 to 95 mass %, within the recited range of at least 10 mass %.
Although Ohara et al does not disclose that the diols are plant derived, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the reference meets the requirements of the claimed diols, Ohara et al clearly meet the requirements of present claims.

Regarding claim 3, the combined disclosures of Okamura et al and Ohara et al teach all the claim limitations as set forth above. As discussed above, Ohara et al discloses malic acid.

Regarding claim 4, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-polyurethane, it is clear that the polyurethane (A) of the reference is a non-biomass polyurethane as recited in the present claims.
While the reference discloses polyurethane resin (B), the reference does not disclose that this polyurethane is a biomass polyurethane as recited in the present claims. 

The polyurethane is obtained by reacting a polyester polyol and an organic diisocyanate such as lysine diisocyanate (Abstract, [0026], and [0287]). The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol such as 1,3-propanediol or 1,4-butanediol ([0026] and [0230]-[0232]).Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbon, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.
The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).
Given that both Okamura et al and Ohara et al are drawn ink compositions comprising organic solvent, pigments, and polyurethanes, in light of the particular advantages provided by the use and control of the biomass derived polyurethane as taught by Ohara et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such polyurethanes as the second polyurethane in the ink composition disclosed by Okamura et al with a reasonable expectation of success.

Although Ohara et al does not disclose that the diols are plant derived, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the reference meets the requirements of the claimed diols, Ohara et al clearly meet the requirements of present claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see English language translation attached to previous Office Action) and Ohara et al (US 2013/0035448) as applied to claims 1 and 3-4 above, and in view of Tsukada et al (US 2016/0237198).



Regarding claim 7, the combined disclosures of Okamura et al and Ohara et al teach all the claim limitations as set forth above. As discussed above Ohara et al discloses that the diisocyanate is lysine diisocyanate, which as evidenced by Paragraph [0046] of Tsukada et al is a plant derived diisocyanate. 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see English language translation attached to previous Office Action) in view of Ohara et al (US 2013/0035448) and Creazzo et al (US 2009/0124719)

Regarding claim 1, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-polyurethane, it is clear that the polyurethane (A) of the reference is a non-biomass polyurethane as recited in the present claims.

Ohara et al discloses an ink composition comprising a polyurethane, an organic solvent and pigments ([0300] and [0450]). The polyurethane is a biomass resource-derived polyurethane obtained by reacting a polyester polyol, an organic diisocyanate such as lysine diisocyanate, and an aliphatic diamine such as ethylenediamine as a chain extender (Abstract, [0026], [0287], and [0294]). Given that the reference discloses that the molecular weight of the polyurethane is controlled using a chain terminator such as diethylamine or diethanolamine, it is clear that polyurethane terminal has a secondary amine as recited in the present claims ([0298]).
The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol ([0026]). The amount of the organic acid, i.e. maleic acid, in the dicarboxylic acid is more than 0 ppm to 1,000 ppm, relative to the dicarboxylic acid, within the recited range of less than or equal to 3,000 ppm ([0026]). Given that the reference discloses that polyester polyol is obtained from plant derived succinic acid, it is clear that the polyester polyol is a biopolyester polyol as recited in the claim. 
The diol is 1,3-propanediol or 1,4-butanediol ([0230]-[0232]). 1,4-butanediol has a molecular weight of 90.122 g/mol, 1,3-propanediol has molecular weight of 76.09 g/mol, succinic acid has a molecular weight of 118.09 g/mol, and malic acid has a molecular weight of 134.1 g/mol, all within the recited molecular weight range of 300 or less. Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbons, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.

 The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).
Given that both Okamura et al and Ohara et al are drawn ink compositions comprising organic solvent, pigments, and polyurethanes, in light of the particular advantages provided by the use and control of the biomass derived polyurethane as taught by Ohara et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such polyurethanes as the second polyurethane in the ink composition disclosed by Okamura et al with a reasonable expectation of success.
	From the above, modifying Okamura et al to include the polyurethane disclosed by Ohara et al as polyurethane (B) in the ink compositions yields the amount of this polyurethane in the total polyurethane in the range of  20 to 95 mass %, within the recited range of at least 10 mass %.
While Ohara et al discloses short chain diols such as 1,3-propanediols, the reference does not disclose that this diol is plant derived as recited in the present claims.
Creazzo et al discloses 1,3-propanediol  produced by a fermentation process using a renewable biological source contains carbon from the atmospheric carbon dioxide incorporated by plants, which compose the feedstock for the production of the 1,3-propanediol.  In this way, the biologically-derived 1,3-propanediol contains only renewable carbon, and not fossil fuel-based or petroleum-based carbon ([0047]-[0048]).  Therefore, the diol does not deplete 
Given that the combined disclosures of Okamura et al and Ohara et al disclose an ink composition comprising a biomass derived polyurethane obtained from diols such as 1,3-propanediol, in light of the particular advantages provided by the use of 1,3-propanediol obtained from renewable resources as disclosed by Creazzo et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such diols in the polyurethane resin disclosed by Ohara et al with a reasonable expectation of success.

Regarding claim 3, the combined disclosures of Okamura et al, Ohara et al, and Creazzo et al teach all the claim limitations as set forth above. As discussed above, Ohara et al discloses malic acid.

Regarding claim 4, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-
While the reference discloses polyurethane resin (B), the reference does not disclose that this polyurethane is a biomass polyurethane as recited in the present claims. 
Ohara et al discloses an ink composition comprising a biomass-resource derived polyurethane, an organic solvent and pigments (Abstract, [0026], [0287], [0300], and [0450]). While the reference does not explicitly disclose that the polyurethane is a binder, given that the reference discloses an ink composition comprising a pigment and a polyurethane, it is the Examiner’s position that the polyurethane necessarily functions as a binder as recited in the present claims.  Given that the reference discloses that the molecular weight of the polyurethane is controlled using a chain terminator such as diethylamine or diethanolamine, it is clear that polyurethane terminal has a secondary amine as recited in the present claims ([0298]). 
The polyurethane is obtained by reacting a polyester polyol and an organic diisocyanate such as lysine diisocyanate (Abstract, [0026], and [0287]). The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol such as 1,3-propanediol or 1,4-butanediol ([0026] and [0230]-[0232]).Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbon, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.
The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).
Given that both Okamura et al and Ohara et al are drawn ink compositions comprising organic solvent, pigments, and polyurethanes, in light of the particular advantages provided by 
	From the above, modifying Okamura et al to include the polyurethane disclosed by Ohara et al as polyurethane (B) in the ink compositions yields the amount of this polyurethane in the total polyurethane in the range of  20 to 95 mass %, within the recited range of at least 10 mass %.
While Ohara et al discloses short chain diols such as 1,3-propanediols, the reference does not disclose that this diol is plant derived as recited in the present claims.
Creazzo et al discloses 1,3-propanediol  produced by a fermentation process using a renewable biological source contains carbon from the atmospheric carbon dioxide incorporated by plants, which compose the feedstock for the production of the 1,3-propanediol.  In this way, the biologically-derived 1,3-propanediol contains only renewable carbon, and not fossil fuel-based or petroleum-based carbon ([0047]-[0048]).  Therefore, the diol does not deplete diminishing fossil fuels and can therefore be characterized and more natural and having less environmental impact than petroleum-based polyols ([0048]).  
Given that the combined disclosures of Okamura et al and Ohara et al disclose an ink composition comprising a biomass derived polyurethane obtained from diols such as 1,3-propanediol, in light of the particular advantages provided by the use of 1,3-propanediol obtained from renewable resources as disclosed by Creazzo et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such diols in the polyurethane resin disclosed by Ohara et al with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see attached English language translation), Ohara et al (US 2013/0035448), and Creazzo et al (US 2009/0124719) as applied to claims 1 and 3-4 above, and in view of Tsukada et al (US 2016/0237198).

The discussion with respect to Okamura et al, Ohara et al, and Creazzo et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 7, the combined disclosures of Okamura et al, Ohara et al, Creazzo et al teach all the claim limitations as set forth above. As discussed above Ohara et al discloses that the diisocyanate is lysine diisocyanate, which as evidenced by Paragraph [0046] of Tsukada et al is a plant derived diisocyanate.

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 

Applicants argue that Paragraph 31 of the Final Office takes the position that claim 1 recites that the organic acid is in the amount of 3,000 ppm, while the claim actually recites a range of equal to or less than 3,000 pm twit the respect to the dicarboxylic acid. However, it is noted that this was an inadvertent typographical error and Paragraph 31 of the previous Office 

Applicants point to Page 22 of the previous Office Action which states that “the inventive examples exemplify the organic acid as malic acid in the amount of 2,000 to 1,500 ppm” and Applicants argue that these amounts fall squarely within the positive requirements of claim 1 and are commensurate with the scope of the claim.  However, while these amounts fall within the range of equal to or less than 3,000 ppm, it is significant to note that the examples do not present results at the lower bound amount of 0 ppm and the upper bound amount of 3,000 ppm. Thus, it is noted that as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of organic acid.

As further evidence of unexpected results, Applicants point to the 37 C.F.R. 1.32 Declaration filed on 6/7/2021 and point to Paragraph 5 of the Declaration where Applicants note that the claims are amended to recite that the content of the biomass polyurethane is 10 mass % or more.  However, it should be noted that the from the rejections as set forth in the previous Office and maintained above, the combined disclosures of Okamura et al and Ohara et al teach a biomass polyurethane content of 20 to 95 mass %, within the recited range of at least 10 mass %. 

As further evidence of unexpected results Applicants point to Additional Examples 1-4 and Reference Example 1 presented in Page 10 of the Declaration, where Additional Examples 1-4 contain a combination of non-biomass polyurethane (A) and biomass polyurethane resin (C), while Reference Example 1 contains only the non-biomass polyurethane rein (A).  However, it is significant to note that the Additional Examples presented in the Declaration are not commensurate in scope with the scope of the claims. Specifically, claims 1 and 4 require at last one compound selected from the group consisting of vinyl chloride/vinyl acetate copolymer having a hydroxyl group, gun cotton, and a cellulose acetate propionate resin. None of the Additional Examples presented in the Declaration are disclosed as containing any of these additional components. Given that claims 1 and 4 require at least one of the components of the Markush recited in claims 1 and 4, and the Additional Examples are not disclosed as containing this additional ingredient, the additional examples presented in the Declaration are not commensurate in scope with the scope of the claims.

Applicants argue that the combined disclosures of Okamura and Ohara do not each nor fairly suggest the compositions are recited in claims 1 and 4, i.e. the reference does not disclose that the dicarboxylic acid and diol are plant-derived. However, it is noted that as set forth in the previous Office Action and maintained in the rejections above. although Ohara et al does not disclose that the diols are plant derived, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that the reference meets the requirements of the claimed diols, Ohara et al clearly meet the requirements of present claims.

Regarding the rejection of claim 7, Applicants argue that while Paragraph [0046] of Tsukada et al is true, it is irrelevant given that the claims are not directed to plant derived isocyanates.  However, it is noted that claim 7 is drawn to a plant-derived bioisocyanate and Tsukada et al was utilized as an evidence reference that lysine diisocyanate disclosed by Ohara is a plant derived diisocyanate.

Applicants argue that combining Okamura and Ohara with Creazzo fails for the same reasons combining Okamura and Ohara with Tsukada fails.  However, firstly it is noted that as set forth in the previous Office Action and maintained in the rejections above, Creazzo was utilized for its teaching of plant derived 1,3-porpanediol, while, as discussed above, Tsukada et al was utilized as an evidence reference that lysine diisocyanate disclosed by Ohara is a plant derived diisocyanate. 


Applicants argue that Creazzo has nothing to do with ink compositions given that the reference is drawn to making 1,3-propanediol via a fermentation process and is directed to forming thermal insulation.  However, Applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Creazzo is, 

Applicants argue that there is no motivation to combine Creazzo with Okamura and Ohara absent an improper use of Applicants’ own disclosure to provide the motivation.  However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that the compositions of matter described by Creazzo are far removed from the printing inks currently claimed. However, as discussed above, Applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Creazzo is, therefore, a reasonably pertinent reference, because it teaches the benefits of utilizing biomass derive 1,3-propanediol, which is a function especially pertinent to the invention at hand.
Regarding the rejection of claim 7, Applicants that while Paragraph [0046] of Tsukada et al is true, it is irrelevant given that the claims are not directed to plant derived isocyanates.  However, it is noted that claim 7 is drawn to a plant-derived bioisocyanate and Tsukada et al was utilized as an evidence reference that lysine diisocyanate disclosed by Ohara is a plant derived diisocyanate.   
                                                                                                                                                                                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767